17-2402
Collier v. United States



                                                 In the
                           United States Court of Appeals
                                    For the Second Circuit
                                            ______________

                                           August Term, 2017

                           (Argued: May 9, 2018        Decided: March 1, 2021)

                                    (Last submissions: August 2019)

                                           Docket No. 17-2402
                                            ______________

                                             KEITH COLLIER,

                                                                        Petitioner-Appellant,

                                                   –v.–

                                       UNITED STATES OF AMERICA,

                                                                        Respondent-Appellee.
                                             ______________

B e f o r e:

                           CARNEY, Circuit Judge, * and KOELTL, District Judge. †
                                            ______________




*Circuit Judge Peter W. Hall, originally a member of the panel, is currently unavailable. The
appeal is being decided by the remaining members of the panel, who are in agreement. See 2d
Cir. IOP E(b).

†Judge John G. Koeltl, of the United States District Court for the Southern District of New York,
sitting by designation.
        Keith Collier appeals from the district court’s denial of his motion under 28
U.S.C. § 2255. In that motion, he sought (among other things) vacatur of his 1998
conviction for possession of a firearm in furtherance of a crime of violence, in violation
of 18 U.S.C. § 924(c)(1)(A). Collier contends that the predicate offense for the
conviction—attempted federal bank robbery in violation of 18 U.S.C. § 2113(a)—does
not qualify as a crime of violence under § 924(c). Collier further assigns error to the
district court‘s treatment of him as a “career offender” under § 4B1.1 of the United
States Sentencing Guidelines (1997), which were mandatory at the time of sentencing. In
finding him a career offender, the sentencing court relied on Collier’s federal conviction
for attempted bank robbery and his prior state convictions for second-degree robbery
and attempted second-degree robbery under New York Penal Law § 160.10, all of which
the court viewed as “crimes of violence” under § 4B1.2(a)(1). We held our decision in
this case pending our Court’s disposition of cases presenting related questions. Now,
with those cases decided, we conclude that attempted federal bank robbery under 18
U.S.C. § 2113(a), which requires that the attempt be made “by force and violence, or by
intimidation,” is categorically a crime of violence for purposes of 18 U.S.C. § 924(c)(1).
See United States v. Hendricks, 921 F.3d 320 (2d Cir. 2019), cert. denied, 140 S. Ct. 870
(2020). We decline to reach Collier’s arguments that U.S.S.G. § 4B1.2 is void for
vagueness, because that challenge is untimely. See Nunez v. United States, 954 F.3d 465,
471 (2d Cir. 2020). Having so concluded, we reject his several related Guidelines
arguments as well.

      AFFIRMED.

                                    ______________

                           JAMES P. EGAN, Assistant Federal Public Defender, for Lisa A.
                                 Peebles, Federal Public Defender for the Northern
                                 District of New York, Syracuse, NY, for Petitioner-
                                 Appellant Keith Collier.

                           STEVEN D. CLYMER (Nicolas Commandeur, on the brief),
                                 Assistant United States Attorneys, for Antoinette T.
                                 Bacon, Acting United States Attorney for the Northern
                                 District of New York, Syracuse, NY, for Respondent-
                                 Appellee United States of America.
                                   ______________




                                            2
CARNEY, Circuit Judge:

       Keith Collier appeals from a 2017 decision and order of the United States District

Court for the Northern District of New York (McAvoy, J.) denying his motion under 28

U.S.C. § 2255. In 2016, Collier sought vacatur of his 1997 conviction for “[u]sing or

carrying a firearm during the commission of a crime of violence” in violation of 18

U.S.C. § 924(c)(1). J.A. 14, 20, 23. 1 In 1997, a jury also found him guilty of the “crime of

violence” of “attempted [federal bank] robbery by force, violence or intimidation” in

violation of 18 U.S.C. § 2113(a), and several other counts. J.A. 23-24. Applying the then-

mandatory United States Sentencing Guidelines (“U.S.S.G” or “Guidelines”) (1997), the

district court sentenced Collier primarily to a term of 270 months’ incarceration. A

significant portion of his sentence stemmed from the district court’s determination that

his conviction for attempted federal bank robbery, combined with his prior New York

state convictions for attempted second-degree robbery and second-degree robbery,

rendered him a career offender under § 4B1.1 of the governing version of the

Guidelines. 2

       We have held decision on this matter pending resolution of closely related issues

presented by other appeals in our Court. 3 Those decisions have now been issued and




1Collier unsuccessfully appealed his conviction and his sentence. United States v. Collier, 172
F.3d 38 (2d Cir. 1999) (unpublished). Habeas petitions that he filed in 2000 and 2003 were also
unsuccessful. See J.A. 13-14.

2Collier’s sentencing on these counts occurred in April 1998. J.A. 10. Accordingly, the
November 1, 1997 version of the Guidelines governs his sentence, and we refer to that version
alone in discussing this appeal. See 18 U.S.C. § 3553(a)(4)(A) (instructing sentencing courts to
look to Guidelines ranges that are “in effect on the date the defendant is sentenced”). For
convenience, we omit the “1997” designation from the text after this first mention except as
needed to avoid confusion.

3After filing this appeal, Collier completed his sentence of incarceration and has been released
to his three-year term of supervised release.


                                                3
the parties have filed supplemental briefing addressing the decisions’ impact on

Collier’s case.

       On appeal, Collier challenges both his conviction under 18 U.S.C. § 924(c)(1) and

his sentence under U.S.S.G. § 4B1.1. He contends primarily that attempted federal bank

robbery under 18 U.S.C. § 2113(a) is not categorically a “crime of violence” under either

§ 924(c) or the Guidelines and therefore that both his conviction and his sentence are

invalid. Relatedly, Collier submits that attempted federal bank robbery, attempted

second degree New York bank robbery, and second-degree New York bank robbery are

not “crimes of violence” under U.S.S.G. § 4B1.2. If he is correct as to any one of those

arguments, his sentence is invalid. The Government opposes these arguments and

submits in addition that Collier’s motion is untimely under 28 U.S.C. § 2255(f)(3) as to

all of the arguments that he presents.

       In light of the rapid development of the law in this field, we will treat Collier’s

petition is timely as to his primary argument, that attempted federal bank robbery is not

a crime of violence under § 924(c)(3)(A) (the “force clause”). So assuming, we reject

Collier’s merits argument and hold that attempted federal bank robbery in violation of

18 U.S.C. § 2113(a) is by its terms a crime of violence under § 924(c)(3)(A). See United

States v. Hendricks, 921 F.3d 320 (2d Cir. 2019) (holding federal bank robbery in violation

of § 2113(a) is a crime of violence under § 924(c)(3)(A)), cert. denied, 140 S. Ct. 870 (2020).

Our decision rests on the force clause of § 924(c)’s definition of “crime of violence” and

the text of the attempt crime that is set forth in § 2113(a), which expressly requires that

the attempted taking—like the completed crime—be perpetrated “by force and

violence, or by intimidation.” 18 U.S.C. § 2113(a).

       Finally, in light of our recent decision in Nunez v. United States, 954 F.3d 465, 471

(2d Cir. 2020), we find untimely and decline to reach the merits of Collier’s additional

arguments related to his sentencing under U.S.S.G. § 4B1.2 (that is, his vagueness

challenge and his arguments with regard to whether his New York robbery and


                                               4
attempted robbery convictions are crimes of violence under the Guidelines’ career

offender provision). In Nunez, we held that the Supreme Court in Johnson v. United

States, 576 U.S. 591 (2015) “did not recognize a constitutional right not to be sentenced

under the residual clause of the pre-Booker Career Offender Guideline.” Id. at 471.

Collier’s petition is therefore untimely insofar as it challenges his sentence under that

pre-Booker Guideline: the right he now asserts has not yet been recognized by the

Supreme Court. No decision newly announced and now made retroactive excuses him

from meeting the one-year time limitation set out in 28 U.S.C. § 2255(f).

       Accordingly, we AFFIRM the order of the district court.


                                       BACKGROUND 4

       In October 1997, a federal jury sitting in the United States District Court for the

Northern District of New York convicted Collier of federal criminal charges related to

his role in the attempted bank robbery of a federal credit union in Rotterdam, New

York, that took place in July of that year. 5 The jury found Collier guilty of five counts:

(1) conspiracy to commit bank robbery by force, violence or intimidation, in violation of

18 U.S.C. §§ 2113(a) and 371; (2) attempted bank robbery by force, violence, or

intimidation, in violation of 18 U.S.C. § 2113(a); (3) using or carrying a firearm during

the commission of a crime of violence, namely attempted bank robbery in violation of

§ 2113(a), in violation of 18 U.S.C. § 924(c)(1); (4) possession of a firearm by a convicted




4The parties do not dispute the factual record as recited by the district court in its Decision and
Order. We therefore draw directly from it in our statement of the facts.

5As the district court recounted, “[a] ten-man SWAT team pulled [Collier] over on his way to
the Credit Union and arrested him. Law enforcement found stocking masks, latex gloves, duct
tape, and a loaded 9mm semi-automatic pistol with an obliterated serial number inside
[Collier’s] vehicle.” J.A. 136. A two-week law enforcement investigation aided by an informant’s
taping of his conversations with Collier led to this dramatic arrest in the parking lot near the
Price Chopper Federal Credit Union. Collier claimed entrapment as his primary defense.


                                                 5
felon, in violation of 18 U.S.C. §§ 922(g) and 924(a)(2); and (5) possession and receipt of

a firearm with an obliterated serial number, in violation of 18 U.S.C. §§ 922(k) and

924(a)(1).

       In May 1998, the district court sentenced Collier to 270 months’ incarceration, to

be followed by a three-year term of supervised release. Of his 270 months’ incarceratory

sentence, his conviction on Count 3 (possession of a firearm during a crime of violence)

required the court to impose a term of 60 months’ imprisonment consecutive to the 210

months’ imprisonment imposed for the remaining counts. In addition, Collier’s

sentence for the remaining counts was increased based on the court’s determination

that his criminal history made him a “career offender” covered by § 4B1.1 of the

Guidelines.

       Collier’s criminal history was set out in his Presentence Investigation Report

(PSR). The PSR informed the court that, in separate incidents that took place in 1989,

Collier pleaded guilty to attempted second-degree robbery (under New York Penal Law

§§ 160.10 and 110.00) and second-degree robbery (under New York Penal Law § 160.10).

Added to the instant conviction for attempted federal bank robbery, the two state

convictions required the court to apply the Guidelines’ career offender enhancement.

       In June 2016, almost twenty years after his original sentencing and while still

incarcerated, Collier moved the district court under 28 U.S.C. § 2255 (for a third time) to

vacate his conviction and sentence. His 2016 motion was premised on the cascade of

legal developments that followed the Supreme Court’s decision in Johnson v. United

States, 576 U.S. 591 (2015). In Johnson, the Court nullified as unconstitutionally vague the

“residual clause” of 18 U.S.C. § 924(e)(2)(B). 576 U.S. at 597. That clause, 18 U.S.C.

§ 924(e)(2)(B)(ii), had called on courts to deem an offense a “violent felony” if it

“involve[d] conduct that present[ed] a serious potential risk of physical injury to




                                              6
another.” Id. at 594. 6 That determination would then trigger significant sentencing

enhancements. A similar amplifier effect was caused by § 4B1.2(a)(2) of the Guidelines,

which contained a parallel catch-all clause. In his § 2255 motion, Collier argued

principally that, under Johnson, his conviction and sentence were flawed because in

determining both, the court relied on those now-questionable clauses. In July 2017, the

district court denied Collier’s motion, but inviting our review, it issued Collier a

certificate of appealability with respect to the question “whether the mandatory

Guidelines are subject to a void-for-vagueness challenge.” See 28 U.S.C. § 2253.

       To preserve order and consistency in our decisions and noting that the end date

of Collier’s term of incarceration no longer depended upon our resolution of his appeal,

we held this matter after hearing oral argument, awaiting final disposition of related

appeals in our Court, as the law post-Johnson continued to evolve. 7 The Supreme Court

ruled in Beckles v. United States, 137 S. Ct. 886, 890 (2017), that the Guidelines, as applied

in the post-Booker advisory regime, are not subject to vagueness challenges, including

those based on the residual clause of § 924(e) invalidated by Johnson. The question

whether crimes previously seen as covered by the now-invalid residual clause were

covered nonetheless by the “force clause” of § 924(e)(2)(B)(i) were litigated one by one,

as were questions of the Guidelines’ application. 8 Accordingly, we directed Collier and



6Unless otherwise indicated, this Opinion omits internal quotation marks, alterations, citations,
and footnotes in text quoted from reported decisions.

7We use “Johnson” throughout this Opinion to refer to the 2015 decision, Johnson v. United States,
576 U.S. 591 (2015). The 2015 Supreme Court decision in Johnson is not to be confused with its
earlier decision in Johnson v. United States, 559 U.S. 133 (2010), which addressed whether simple
battery under Florida law met the definition of “violent felony” that appears in in 18 U.S.C.
§ 924(e)(2)(B)(i).

8The so-called “force clause” included in the definition of a “violent felony” describes a crime
that “has as an element the use, attempted use, or threatened use of physical force against the
person of another.” 18 U.S.C. § 924(e)(2)(B)(i).


                                                7
the government to provide their respective views about the applicability to Collier’s

case of this Court’s related decision in United States v. Hill, 890 F.3d 51 (2d Cir. 2018),

and the then-pending decisions in United States v. Davis, 139 S. Ct. 2319 (2019), United

States v. Moore, 916 F.3d 231 (2d Cir. 2019), and Hendricks, 921 F.3d 320. We also received

no fewer than six pertinent submissions under Fed. R. App. P. 28(j), giving notice of

related opinions.

       Those cases in our Circuit are now resolved. See Hendricks, 921 F.3d at 332

(federal bank robbery in violation of 18 U.S.C. § 2113(a) is a crime of violence for

purposes of § 924(c)(3)(A)); Moore, 916 F.3d at 239, 242 (federal Hobbs Act robbery and

New York robbery in the third degree are both crimes of violence under U.S.S.G. § 4B1.2

and § 4B1.2(a)(1) (2015 version)).

       Accordingly, and as described below, we now conclude that our decisions in

Hendricks and Moore resolve significant aspects of this appeal. In reaching a final

resolution, however, we also address several new arguments that Collier has advanced

about how courts should analyze the crime of attempted federal bank robbery under 18

U.S.C. § 2113(a) in connection with the “crime of violence” determination required by

18 U.S.C. § 924(c).


                                       DISCUSSION

       Collier rests his challenge to the district court’s denial of his § 2255 motion

primarily on two grounds. First, he urges that his conviction for use of a firearm during

a crime of violence, in violation of 18 U.S.C. § 924(c)(1), is invalid on the ground that the

predicate offense—attempted federal bank robbery—is not a “crime of violence” for

purposes of § 924(c). Next, he assails the district court’s determination during

sentencing to apply the “career offender” enhancement established by Guideline

§ 4B1.1, contending that none of his three relevant crimes of conviction—attempted




                                               8
federal bank robbery, New York attempted second-degree robbery, and New York

second-degree robbery—is a “crime of violence” under Guideline § 4B1.2. Relatedly, he

argues that § 4B1.2, applied in the mandatory, pre-Booker regime, is unconstitutionally

vague. The government counters that, regardless of the merits of Collier’s arguments

(which it contests in any event), Collier’s § 2255 motion was untimely as to all of

Collier’s claims and therefore should be denied.

       We review de novo the district court’s denial of Collier’s § 2255 motion because it

presents only questions of law. See Jackson v. Conway, 763 F.3d 115, 132 (2d Cir. 2014).


I.     Timeliness of claims made in Collier’s § 2255 motion

       Before proceeding to the merits of any of Collier’s arguments, we address

whether the claims made in his § 2255 motion are timely. Section 2255 establishes a one-

year limitations period that runs from the most recent of four possible dates. In light of

the age of Collier’s conviction, the relevant date here is “the date on which the right

asserted was initially recognized by the Supreme Court, if that right has been newly

recognized by the Supreme Court and made retroactively applicable to cases on

collateral review[.]” 28 U.S.C § 2255(f)(3) (the “initial recognition clause”).

       Collier filed his motion on June 15, 2016, less than one year after the Supreme

Court decided Johnson and less than two months after it made Johnson retroactive, in

Welch v. United States, 136 S. Ct. 1257, 1263 (2016). Relying on Johnson’s invalidation of

the residual clause in 18 U.S.C. § 924(e), Collier maintains as one part of his petition that

the almost identically worded clause in U.S.S.G. § 4B1.2, applied in the mandatory

Guidelines regime, is also void for vagueness. It follows, he argues, that Johnson

recognized the right “not to receive a sentence fixed by the unconstitutionally vague

residual clause,” Appellant’s Br. at 29-30, and that his petition is timely with respect to

this claim.




                                              9
       This Court recently determined, however, that Johnson-based challenges to pre-

Booker mandatory Guidelines sentences are not covered by the initial recognition clause:

In Nunez v. United States, 954 F.3d 465, 469 (2d Cir. 2020), we held that “Johnson did not

itself render the residual clause of the pre-Booker Career Offender Guideline

unconstitutionally vague,” and affirmed the denial of Nunez’s motion to vacate his

sentence under § 2255 as untimely on that basis. Nunez controls here as to Collier’s

mandatory Guidelines claim: Johnson did not recognize the right that Collier now

asserts and his motion is untimely. Id. at 470-71; see also Bryant v. United States, 811 F.

App’x 712, 713 (2d Cir. 2020), cert. denied, 141 S. Ct. 606, 2020 WL 6037390 (Oct. 13, 2020).

To rule on the merits of Collier’s vagueness challenge to this portion of the mandatory

Guidelines would be inconsistent with Nunez, and we decline to do so.

       Whether Collier’s challenge to his conviction under § 924(c) is untimely is less

certain. When Collier filed his initial motion, we had determined that Johnson’s holding

as to § 924(e) did not bear on the lawfulness of the somewhat differently phrased

residual clause in § 924(c). United States v. Hill, 832 F.3d 135, 138 (2d Cir. 2016), amended

and superseded by United States v. Hill, 890 F.3d 51 (2d Cir. 2018). But, while this case was

being held, the Supreme Court decided in Sessions v. Dimaya, 138 S. Ct. 1204 (2018), that

under “[a] straightforward application of Johnson,” a similarly worded provision in 18

U.S.C. § 16(b) was also unconstitutionally vague. Id. at 1207. Following Dimaya, a panel

of this Court then amended its original decision in Hill, limiting its analysis to the

application of the force clause in § 924(c)(3)(A) and presuming that the section’s

residual clause, like the clause in Dimaya and Johnson, was unacceptably vague. See Hill,

890 F.3d at 53. Then, in 2019, the Supreme Court decided that the catch-all provision

that governs the application of § 924(c) which is found in § 924(c)(3)(B), is also

unconstitutionally vague. See Davis, 139 S. Ct. at 2324.




                                              10
       Perhaps buffeted by this series of events and the ongoing substantial

developments in the relevant law, the parties have not focused in their papers on

whether Collier’s original 2016 motion was timely insofar as it challenged his conviction

under § 924(c)(1). The timely filing of a § 2255 motion is not a jurisdictional prerequisite

for our review of the district court’s judgment, however. See Green v. United States, 260

F.3d 78, 82 (2d Cir. 2001) (holding that § 2255 timing requirements function as a statute

of limitations and not a jurisdictional bar); Davis v. Lempke, 767 F. App’x 151, 153 (2d

Cir. 2019) (recognizing “AEDPA’s one-year statute of limitations can be equitably

tolled”); cf. Love v. McCray, 413 F.3d 192, 195 (2d Cir. 2005) (the Court may “expand a

petitioner’s [Certificate of Appealability] when appropriate” and review claims that

were omitted from the COA application but presented in the district court). Preferring

to provide a merits decision in light of the murkiness of the statute of limitations issue

created by these legal developments during the pendency of his appeal, we consider the

substance of Collier’s challenge to his conviction under the force clause in § 924(c), as

described below, and we reject his challenge without addressing further whether his

motion was timely in this regard.


II.    The merits of Collier’s challenge to his conviction under 18 U.S.C. § 924(c)(1)

       Collier contends that his conviction for use or possession of a firearm during a

crime of violence under § 924(c)(1) is invalid on the ground that attempted federal bank

robbery under § 2113(a)—the predicate offense—does not qualify as a “crime of

violence” under the governing definition.

       Federal bank robbery and attempted federal bank robbery are both defined in

title 18 as “robbery” of a bank that is committed “by force and violence, or by

intimidation.” 18 U.S.C. § 2113(a). As relevant to Collier’s conviction, the statute reads

as follows:




                                             11
           Whoever, by force and violence, or by intimidation, takes, or attempts to
           take, from the person or presence of another, . . . any property or money
           or any other thing of value belonging to, or in the care, custody, control,
           management, or possession of, any bank, credit union, or any savings
           and loan association . . . [s]hall be fined under this title or imprisoned not
           more than twenty years, or both.
Id. 9

Collier does not contest the jury’s determination by special verdict that he was guilty of

“attempted robbery by force, violence or intimidation.” J.A. 23. The indictment charged

accordingly:

           On or about July 17, 1997, in Schenectady County and the Northern
           District of New York, the defendant Keith Collier, . . . did knowingly,
           willfully and unlawfully by force, violence and intimidation, attempt to
           take from the person or presence of another, property, money and other
           things of value belonging to and in the care, custody, control,
           management and possession of the Price Chopper Employee Federal
           Credit Union, Rotterdam, New York, a federal credit union.
J.A. 20.

        Section 924(c) punishes “any person who, during and in relation to any crime of

violence . . . , uses or carries a firearm, or who, in furtherance of any such crime,




9 We quote from the first paragraph of § 2113(a). The second paragraph sets forth an alternative
and segregable definition of the crime of federal bank robbery. See United States v. Hendricks, 921
F.3d 320, 327 (2d Cir. 2019), cert. denied, 140 S. Ct. 870 (2020). We have treated these as divisible
in the past, see id. at 327-28, and do so here as well. Here, it is clear from the special verdict form
that the jury convicted Collier of the attempt crime described in the first paragraph of § 2113(a).
J.A. 23. Neither Collier nor the government contends that the crime defined in § 2113(a)’s
second paragraph has any bearing on Collier’s conviction. We also need not address the
separate crime of “bank extortion” defined in the first paragraph of § 2113(a). See United States v.
Evans, 924 F.3d 21, 28 (2d Cir. 2019) (“[W]e agree with the Ninth Circuit that § 2113(a) contains
at least two separate offenses, bank robbery and bank extortion.”) (citing United States v. Watson,
881 F.3d 782, 786 (9th Cir. 2018)), cert. denied, 140 S. Ct. 505 (3019).


                                                  12
possesses a firearm . . . .” 18 U.S.C. § 924(c)(1)(A). A “crime of violence” for these

purposes is “an offense that is a felony” and that either:

        (A) has as an element the use, attempted use, or threatened use of physical
        force against the person or property of another, or
        (B) that by its nature, involves a substantial risk that physical force
        against the person or property of another may be used in the course of
        committing the offense.
Id. § 924(c)(3) (emphasis supplied).

       In his initial appeal of his conviction, Collier challenged his § 924(c)(1) conviction

on the ground the “residual clause,” in the definition subsection, § 924(c)(3)(B), was

void for vagueness. As noted above, we rejected that challenge, United States v. Collier,

172 F.3d 38 (2d Cir. 1999) (unpublished), and the Supreme Court later adopted Collier’s

view, finding § 924(c)(3)(B) unconstitutionally vague. Davis, 139 S. Ct. at 2324. Thus,

after Davis, only the “force clause,” § 924(c)(3)(A), is valid. Collier now argues that his

conviction for attempted federal bank robbery does not qualify as a crime of violence

under the “force clause.”

       In assessing the merits of this argument, we generally apply the “categorical

approach” to Collier’s crime of conviction. See Mathis v. United States, 136 S. Ct. 2243,

2248 (2016) (describing the categorical approach). Our task under this approach is to

identify “the minimum criminal conduct necessary for conviction under a particular

statute.” Hill, 890 F.3d at 55. We then determine whether that conduct is covered by our

construction of the phrase “crime of violence,” as used in 18 U.S.C. § 924(c)(3). For this

analysis, we examine only the elements of the crime of conviction; the defendant’s own

conduct in committing the crime is irrelevant. 890 F.3d at 55.

       In Collier’s case, the burden of our task is reduced substantially by our 2019

decision in Hendricks, where we held that “federal bank robbery [under § 2113(a)]

committed by intimidation categorically constitutes a crime of violence for the purposes


                                             13
of § 924(c)(1)(A).” Hendricks, 921 F.3d at 328. A conviction for attempt under § 2113(a)

(subparagraph 1) similarly requires that the bank robbery have been committed by

“force and violence, or intimidation.” In Hendricks, we relied on the “force clause”—not

the now-unavailable “residual clause,” § 924(c)(3)(B)— to conclude that a crime

committed by intimidation is a “crime of violence.” 921 F.3d at 328. Our decision in

Hendricks is therefore unaffected by the Supreme Court’s subsequent ruling in Davis.

       Even so, Collier now urges us to conclude that, even if federal bank robbery

under § 2113(a) constitutes a crime of violence under § 924(c), attempted federal bank

robbery under § 2113(a) does not. To establish guilt for this attempt crime, he posits, the

government must prove only that the defendant intended to commit the crime and took

a “substantial step” toward doing so. Appellant’s Supp. Br. at 4 (emphasis added); see

also, e.g., United States v. Yousef, 327 F.3d 56, 134 (2d Cir. 2003) (“[T]he government must

prove that the defendant had the intent to commit the crime and engaged in conduct

amounting to a ‘substantial step’ towards the commission of the crime.”). Collier argues

on this basis that neither forming the “intent” nor taking a “substantial step” (as needed

for an attempt conviction) necessarily requires the “use, attempted use, or threatened

use” of physical force (as needed to be a “crime of violence” under the force clause).

Appellant’s Supp. Br. at 4-5. He argues that having formed the requisite intent, without

more, does not amount to having “attempted [the] use” of force. Id. And, he submits,

taking a “substantial step” toward completion of the crime need not implicate force

even if the substantive crime is a “crime of violence.” Id. Therefore, in Collier’s view,

neither element of the § 2113(a) attempt crime necessarily presupposes the “use,

attempted use, or threatened use” of physical force, and a conviction for attempted

federal bank robbery is not necessarily conviction of a crime of violence under the force

clause of 18 U.S.C. § 924(c)(3)(A). Collier insists that, irrespective of his actions, three

propositions hold: one, the least acts that can constitute the relevant attempt crime




                                              14
range more broadly than does the substantive crime; two, Hendricks does not govern the

analysis; and three, an attempt under § 2113(a) is not categorically a “crime of violence.”

       We find Collier’s arguments unpersuasive. The crime of attempt requires that the

defendant have intended to commit each of the essential elements of the substantive

crime. See United States v. Crowley, 318 F.3d 401, 408 (2d Cir. 2003). In federal criminal

law, an attempt also requires that the defendant take “a substantial step” toward the

actual completion of the substantive crime. United States v. Farhane, 634 F.3d 127, 147 (2d

Cir. 2011); see also United States v. Stallworth, 543 F.2d 1038, 1040 (2d Cir. 1976). In this

case, the categorical approach asks whether attempted bank robbery under § 2113(a) is

a categorical match for the definition of a crime of violence in the force clause of

§ 924(c)(3)(A), namely that the predicate crime have “as an element the use, attempted

use, or threatened use of physical force.” Attempted bank robbery under § 2113(a)

requires that the defendant “by force, violence, or by intimidation . . . attempt[] to take”

the property at issue. Cf. Hill, 890 F.3d at 56. In Hendricks, we determined that bank

robbery by intimidation is a crime of violence under § 924(c)(3)(A). 921 F.3d at 328.

Thus, attempted bank robbery is a categorical match for a crime of violence under the

force clause of § 924(c)(3)(A), as the statute requires that both the completed crime and

its attempt be effectuated “by force, violence, or by intimidation.” 18 U.S.C. § 2113(a).

In the context of § 2113(a), where attempt is defined as including an element of “force

and violence,” or “intimidation,” there can be no question that conviction of attempt

requires proof of attempted force or intimidation.

       This holding comports with similar developments in our sister Circuits. See

generally United States v. Harvey, 791 F. App’x 171, 172 (11th Cir. 2020) (attempted

federal bank robbery under § 2113(a) is a crime of violence); United States v. Ingram, 947

F.3d 1021, 1025-26 (7th Cir. 2020) (attempted Hobbs Act robbery is a crime of violence),

cert. denied, 141 S. Ct. 323 (2020); United States v. St. Hubert, 909 F.3d 335, 351 (11th Cir.



                                               15
2018) (same), cert. denied, 139 S. Ct. 1394 (2019), abrogated on other grounds by United States

v. Davis, 139 S. Ct. 2319 (2019); United States v. Dominguez, 954 F.3d 1251, 1262 (9th Cir.

2020) (same); but see United States v. Taylor, 979 F.3d 203 (4th Cir. Oct. 14, 2020) (holding

that attempted Hobbs Act robbery is not a crime of violence). 10

        It is unnecessary to determine whether “attempts” to commit other crimes of

violence are themselves “crimes of violence” under § 924(c), particularly given the

severe consequences for such a conviction. Given the fluidity of the concept of a

“substantial step” that could combine with guilty intent to support a conviction, that

step might have little to do with the violent aspect of the crime of conviction. 11 Here,

however, the predicate statute for Collier’s § 924(c)(1) conviction expressly requires that

the act have been committed by force, violence, or intimidation. 18 U.S.C. § 2113(a). 12 In

Hendricks, we determined that bank robbery by intimidation is a crime of violence

under § 924(c)(3)(A). 921 F.3d at 328. Thus, attempted federal bank robbery is a

categorical match for a crime of violence under the force clause of § 924(c)(3)(A),

whether the “substantial step” was considered to be a violent one or not.




10In addition to the Fourth Circuit in Taylor, other judges, writing in dissent, have argued that
attempted Hobbs Act robbery is not categorically a crime of violence. United States v. St. Hubert,
918 F.3d 1174, 1210 (11th Cir. 2019) (Pryor, J., dissenting from denial of rehearing en banc);
Dominguez, 954 F.3d at 1264 (Nguyen, J., concurring in part and dissenting in part).

11This concern may be more potent in the context of other attempt crimes in which the elements
of the attempt are not as embedded in the substantive statute. To amount to a crime of violence
under the force clause of § 924(c)(3)(A), for example, the use of force need not itself be an
element of the crime; rather, the crime may have as an element only the “attempted use” or
“threatened use” of force, as the statute specifies.

12 Indeed, the statute separately addresses other “substantial steps” that might constitute an
attempt of a closely related crime: the second paragraph of § 2113(a) speaks to “Whoever enters
or attempts to enter any bank, credit union, or any savings and loan association, or any building .
. . with intent to commit in such bank . . . any felony affecting such bank . . . shall be fined . . . or
imprisoned . . .” 18 U.S.C. § 2113(a).


                                                   16
       We therefore decide that attempted federal bank robbery under the first

paragraph of 18 U.S.C. § 2113(a) qualifies as a crime of violence under 18 U.S.C.

§ 924(c)(3)(A).


                                    CONCLUSION

       We have considered all the arguments raised by the parties. To the extent not

specifically addressed herein, the arguments are either moot or provide no basis for

reversal. The order of the district court denying Collier’s motion under § 2255 to vacate

his conviction is AFFIRMED.




                                           17